Citation Nr: 0512440	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to July 
1969, to include service in the Republic of Vietnam.  The 
service records show that he was awarded two Purple Hearts.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the RO.  

The Board notes that the veteran's representative has raised 
the issue of a total compensation rating based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected PTSD is shown to be manifested by a 
disability picture that more nearly approximates that of 
reduced reliability and productivity due to such symptoms as 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; findings of occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships are not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).

The Court of Appeals for Veterans Claims has concluded that 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

The veteran asserts that his service-connected PTSD warrants 
a disability rating of 50 percent.  By virtue of this 
decision, the Board grants an initial disability rating of 50 
percent.  

In view of the favorable decision with regard to the claim 
decided in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  



Legal Analysis

The veteran is seeking a higher initial evaluation for his 
service-connected PTSD.  He asserts that his disorder is more 
severe than is contemplated by the 30 percent rating 
currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  

Under DC 9411, a 30 percent disability rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A disability rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is required for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411.  

Having reviewed the complete record, the Board finds that the 
service-connected symptomatology more closely approximates 
the rating criteria supporting the assignment of a 50 percent 
evaluation under DC 9411.  

In essence, the Board concludes that the veteran's PTSD is 
manifested by a disability picture that is more consistent 
with that of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
judgment, disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In this regard, the Board notes the report of a VA 
examination conducted in March 2003.  In that report, it was 
noted that the veteran had intrusive thoughts and dreams 
about Vietnam, avoided people and stayed to himself, had 
problems getting along with people, and constantly struggled 
with anger control problems.  He reported staying angry and 
prejudiced.  

The veteran stated that he struggled with concentration and 
struggled to sustain a job secondary to his concentration 
problems and anger control problems.  He had worked many 
jobs.  He was employed last at a federal prison, but was laid 
off after 6 weeks in October 2002.  He had been unemployed 
since then.  

The examiner diagnosed axis I chronic PTSD with recent 
exacerbation of symptoms, moderate, and axis IV unemployment 
and chronic mental illness.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55, which is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown 
, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The examiner also stated that the veteran has moderate 
impairment in occupation and interpersonal dealings with 
conflicts at work place and chronic anger control problems, 
depressed mood, and chronic sleep impairment.  He has mild 
memory problems and decreased concentration.  His problems 
contribute to his decreased work efficiency although he 
converses normally and has good self-care and routine 
behavior on presentation.  

In view of the foregoing, the Board concludes that the 
veteran's PTSD is shown to be manifested by symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity due to symptoms as 
impaired judgment, disturbances of motivation and mood, an 
difficulty in establishing and maintaining effective work and 
social relationships.  

Thus, the Board finds that the service-connected PTSD has met 
the criteria for a 50 percent evaluation since the effective 
date of the grant of service connection in this case.  

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent.  For example, the 
veteran's PTSD has not been shown to be manifested flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; or impaired abstract thinking.  

However, the Board finds that the aforementioned evidence in 
its entirety demonstrates a degree of occupational and social 
impairment which, as noted above, more nearly approximates 
the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  

The Board has considered whether a disability rating in 
excess of 50 percent is warranted for the veteran's PTSD.  
However, the Match 2003 examination showed him to be oriented 
to time, place and person with no evidence of gross neglect 
of personal appearance and hygiene, suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech that is illogical, obscure or irrelevant, or near-
continuous panic or depression affecting the ability to 
function independently.

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he is 
married and describes the relationship as good and stable.  
There is also no indication that he experiences problems with 
personal hygiene or has displayed an inability to perform the 
activities of daily living.  

In view of the foregoing, the Board finds that the service-
connected PTSD is characterized by impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships is not demonstrated by the 
evidence of record.  Therefore, the evidence also does not 
support the assignment of a 70 percent rating under DC 9411.   



ORDER

An initial, increased evaluation of 50 percent, but not 
higher for the service-connected PTSD is granted, subject to 
the regulations governing the payment of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


